Decision reserved, case held and matter remitted to Oneida *770County Court for proceedings in accordance with the following memorandum: Defendant, who was convicted after a jury trial of burglary in the third degree, claims that the court erred in denying his request for a pretrial hearing upon an alleged oral confession which defendant denied he made. Upon trial defendant testified to alleged police brutality in an effort to induce him to confess. When a defendant demands a hearing pursuant to People v. Huntley (15 N Y 2d 72), the burden is upon the People to prove beyond any reasonable doubt that the alleged confession was made without coercion and was the defendant’s voluntary act. Notwithstanding defendant’s denial that he made any statement to the police, in view of his testimony as to brutality he “was entitled to full inquiry into the voluntary nature of his purported confession even though he denied having made any confession” (People v. Wright, 21 N Y 2d 1011,1012). Defendant makes no other claim of error and we therefore remit this matter solely for a hearing and determination of the question of his alleged confession. (Appeal from judgment of Oneida County Court convicting defendant of burglary, third degree.) Present — Witmer, J. P., Moule, Cardamone, Goldman and Del Vecchio, JJ.